Citation Nr: 0927422	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation than the 20 
percent assigned effective from January 14, 2004, for 
degenerative changes and spondylosis of the lumbar spine 
status post laminectomy (hereinafter "low back disorder").  

2.  Entitlement to a higher initial evaluation than the 10 
percent assigned effective from January 14, 2004, and than 
the 40 percent assigned from January 8, 2009, for lower 
extremity radiculopathy.  

3.  Entitlement to a higher initial evaluation than the 40 
percent assigned effective from January 14, 2004, for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from November 1942 to February 
1965. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for a 
low back disorder and assigned a 20 percent evaluation for 
that disorder effective from January 14, 2004; and granted 
service connection for bilateral hearing loss and assigned a 
40 percent evaluation for that disorder effective from 
January 14, 2004.  

By a March 2007 decision the RO assigned a separate 10 
percent evaluation for the Veteran's right lower extremity 
radiculopathy, as associated with his service-connected low 
back disorder.  Also by that determination, the Decision 
Review Officer (DRO) effectuated, effective from June 1, 
2007, a reduction for the Veteran's bilateral hearing loss 
from 40 percent to 10 percent disabling, following an April 
2006 RO decision proposing that reduction.  However, by a 
July 2007 decision the RO restored the previously assigned 40 
percent evaluation for bilateral hearing loss, also effective 
from June 1, 2007.  Thus, the Veteran has effectively been 
assigned a continuous initial rating of 40 percent for his 
bilateral hearing loss, which remains on appeal for a higher 
initial evaluation.  

By a March 2009 decision, the Appeals Management Center (AMC) 
granted an increased evaluation to 40 percent for the 
Veteran's right lower extremity radiculopathy, effective from 
January 8, 2009. 

The Board has recharacterized the service-connected radicular 
disability associated with the Veteran's low back disorder 
from right lower extremity radiculopathy, simply to 
radiculopathy, because the evidentiary record has reflected 
involvement of both lower extremities, generally not 
reflecting involvement of only the right lower extremity.

The Board refers for RO consideration the issue of 
entitlement to special monthly compensation based on need for 
aid and attendance, as reasonably raised by the findings upon 
VA examination of the Veteran's spinal stenosis in January 
2009.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) for the initial rating period from 
January 14, 2004, through December 12, 2005, is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The issue of TDIU, as reasonably raised 
by the evidence presented, was referred to the RO by the 
Board in the Introduction to its May 2008 decision.  The RO 
did not adjudicate that issue subsequently, and the issue is 
now reasonably raised as part and parcel of the issues on 
appeal herein, and hence becomes the subject of the remand.  
VA will advise the appellant when further action is required.


FINDINGS OF FACT

1.  For the rating interval from January 14, 2004, to 
December 12, 2005, the Veteran's low back disorder, when 
considering all signs and clinically supported symptoms of 
impairment (including pain symptoms, but distinct from his 
lower extremity radiculopathy), was equivalent to disability 
of the thoracolumbar spine with limitation of forward flexion 
to 30 degrees or less.  During this interval, the Veteran's 
low back disorder (again, including pain symptoms, but 
distinct from his lower extremity radiculopathy), was not 
equivalent to unfavorable ankylosis of the entire 
thoracolumbar spine.




2.  For the rating interval beginning December 13, 2005, the 
Veteran's low back disorder, when considering all signs and 
clinically supported symptoms of impairment (including pain 
symptoms, but distinct from his lower extremity 
radiculopathy), was equivalent to unfavorable ankylosis of 
the entire spine.  

3.  For the rating interval from January 14, 2004, through 
December 1, 2005, the Veteran's lower extremity radiculopathy 
associated his low back disorder was manifested by mild 
incomplete sciatic neuropathy.  

4.  For the entire rating period beginning January 14, 2004, 
the Veteran has had no worse than level IX auditory acuity in 
the left ear, and no worse than level VI auditory acuity in 
the right ear.  


CONCLUSIONS OF LAW

1.  For the rating interval from January 14, 2004, to 
December 12, 2005, the criteria for a disability rating above 
20 percent are not met for the Veteran's service-connected 
low back disorder, with the exception of a rating possibly to 
be assigned based on unemployability (TDIU) due to all 
service-connected disabilities combined.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.1, 4.7, , 4.10, 4.14, 
4.16(a), 4.71a, Diagnostic Code 5235-5243 (2008).

2.  For the rating interval beginning on December 13, 2005, 
the criteria for a total (100 percent) disability rating for 
the Veteran's service-connected low back disorder are met, 
subsuming ratings assigned for the low back disorder and for 
lower extremity radiculopathy.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5235-5243 (2008).

3.  For the rating interval from January 14, 2004, to 
December 12, 2005, the criteria for a 10 percent disability 
rating, but no more, are met for the Veteran's service-
connected lower extremity radiculopathy, with the exception 
of a rating possibly to 

be assigned based on unemployability (TDIU) due to all 
service-connected disabilities combined.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.16(a), 4.124a, Diagnostic Code 8520 (2008).

4.  For the entire rating period beginning December 21, 2003, 
the criteria for a disability rating for bilateral hearing 
loss greater than the 40 percent assigned have not been met, 
with the exception of a ating possibly to be assigned based 
on unemployability (TDIU) due to all service-connected 
disabilities combined.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.16(a), 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished.

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher (initial) rating and/or an earlier effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that, when a claim for service connection has been 
proven, the purpose of 38 U.S.C.A. § 5103(a) has been 
satisfied and the requirement of notice under its provisions 
has been satisfied).

Here, the Veteran's appealed claims for higher initial 
ratings - for service-connected low back disorder, lower 
extremity radiculopathy, and bilateral hearing loss - fall 
squarely within the pattern above.  Thus, no additional VCAA 
notice was required with respect to the appealed issues.  
Furthermore, in the course of appeal, following the Veteran's 
notice of disagreement (NOD) with the appealed March 2006 
rating action granting service connection for these 
disabilities, and following the Board's remand in May 2008, 
the RO issued a VCAA letter in June 2008 addressing the 
claims for a higher initial evaluation for these disorders.  
Therein, the Veteran was informed of the notice and duty-to-
assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate the claims 
for higher initial ratings, and this notice was prior to 
readjudication of the claims by an SSOC in March 2009.  The 
June 2008 notice letter told the Veteran that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession was obtained.  

The Board further finds that the RO appropriately assisted 
the Veteran in obtaining indicated treatment and evaluation 
records, and associated all records obtained with the claims 
folders.  These included both VA treatment records and 
records of treatment and evaluation including at the El Paso 
Physical Therapy Service, for which Veteran himself submitted 
records in August 2008.

Service treatment records were also obtained and associated 
with the claims file.  The RO also informed the Veteran 
including by the appealed rating action and subsequent rating 
actions, by SOC, and by SSOCs, of records obtained, and thus 
by implication of records not obtained, in furtherance of his 
claims.  A January 2008 RO letter to the Veteran specifically 
informed of the unavailability of William Beaumont Army 
Medical Center records over a interval of reported treatment 
from March 1965 to December 1987, with a negative response to 
the RO request received from that facility in September 2004. 


The Veteran did inform in his July 2005 VA Form 9 of his 
receipt of Social Security Administration (SSA) disability 
benefits, and while the RO in July 2005 requested records 
from the SSA, there was previously no record of a reply 
within the claims folders.  The Board in May 2008 accordingly 
remanded the case in part to request that the RO (AMC) obtain 
copies of SSA records.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice 
that the Veteran is receiving disability benefits from the 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998).  Further, in Tetro v. Gober, 
14 Vet. App. 110 (2000), the Court held that VA has the duty 
to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists.  However, following the Board's remand, the RO in 
June 2008 duly requested copies of any SSA records, and 
received a reply in June 2008 that those records had been 
destroyed.  Hence, no further development to seek them need 
be undertaken.  

The Veteran submitted written statements and testified at a 
hearing before a hearing officer at the RO in May 2006.  He 
has not indicated a further desire to address the claims.  
Additionally, no further statement has been received by the 
Veteran indicating the existence of additional pertinent 
evidence not requested.  The case presents no reasonable 
possibility that additional evidentiary requests would 
further the appealed claims.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

Thus, with regard to the initial rating claims herein 
adjudicated, the Board finds that any error in notice and 
development assistance cannot "reasonably affect the outcome 
of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the initial ratings 
assigned for periods beginning November 13, 2002, for these 
two appealed initial rating claims.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA examinations for compensation purposes have been conducted 
over the course of the appeal period, addressing both the 
Veteran's low back disorder and radiculopathy and his 
bilateral hearing loss, as discussed in detail infra.  These 
examinations, taken together with records of VA, private, and 
service treatment, as well as other evidence of record, are 
adequate for the Board's adjudication herein.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The VA examinations, taken as a 
whole, addressed both the medical findings upon current 
examination and the Veteran's history, and presented findings 
and conclusions consistent with the Veteran's medical history 
and sufficiently addressing the criteria for rating the 
disorders in question to allow the Board to adjudicate the 
claim based on informed medical findings and medical 
judgement.  

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claims.  Thus, the Board 
determines that the evidentiary record is adequate, and the 
only significant medical question remaining pertaining to the 
Veteran's claims for higher initial ratings - that of 
objective or corroborating evidence of greater disability - 
was in this case, based on development already undertaken, 
the responsibility of the Veteran.  A remand for a further 
examination would not present a reasonable possibility of 
affording a better picture of the nature and severity of the 
claimed disorders over the rating period, because adequate 
examinations have already been performed adequate providing 
detailed evaluations of severity of disability.  See 
38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

The Board finds that the development requested by the Board 
in its May 2008 remand - consisting of VCAA notice, request 
for SSA records, and RO readjudication with issuance of an 
SSOC - has been satisfactorily completed in this case.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Claims for Higher Initial Evaluations

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the Veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several 


diagnostic codes.  The critical element permitting the 
assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, i.e., "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in submitted statements 
and testimony, and statements noted in reports of medical 
treatment and examination.  While such symptoms as pain and 
levels of perceived impairment of functioning as may be 
associated with his low back strain may be to some degree 
inherently subjective, the Board looks to the Veteran's 
statements as supported by more objective indicia of 
disability, including observable signs and symptoms of 
disease, laboratory tests, and the presence or absence of 
further objective signs of impairment or disuse of affected 
parts, including findings and conclusions of medical 
treatment professionals and examiners.  

III.  Initial Ratings For a Low Back Disorder
And Right Lower Extremity Radiculopathy

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Potentially applicable rating criteria for the Veteran's 
service-connected chronic low back strain are listed here.  
For the low back, a 10 percent evaluation is warranted for 
limitation of motion of the thoracolumbar spine in forward 
flexion to greater than 60 degrees but not greater than 85 
degrees; or for combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  Also for the low back, a 20 percent evaluation is 
warranted for limitation of motion of the thoracolumbar spine 
of greater than 30 degrees but no greater than 60 degrees, or 
for combined range of motion of the thoracolumbar spine of 
not greater than 120 degrees, or, again, for muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  A 40 percent evaluation is 
warranted for the low back for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine; a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees; and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V.

Intervertebral disc syndrome may be rated based on either the 
total duration of incapacitating episodes over the past 12 
months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations (to include impairment of the spine and/or 
impairment of the lower extremities) along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, instruction following Note 6.  Incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least six weeks during the previous 12 months warrant a 60 
percent disability rating.  Incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months warrant a 40 percent disability rating.  DC 5243.

For purposes of evaluations under the criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a, DC 5243, Note 1.  Further instructions 
under the revised criteria for rating intervertebral disc 
syndrome provide that, when evaluating on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated under the criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
Id. at Note 2.
 
The Veteran contends, in effect, that he warrants a 60 
percent evaluation for his low back disorder, based on severe 
limitation of functioning and being nearly bedridden.  He 
further contends that his radiculopathy is more severe than 
was reflected in the 10 percent evaluation assigned.   The 
Veteran was assigned a 40 percent evaluation for that 
radiculopathy effective January 8, 2009, about which recent 
increase the Veteran has not specifically commented.

An August 2000 private orthopedic evaluation reflected the 
Veteran's complaints of left buttock pain with radiation down 
the left leg.  The Veteran then reported a history of a fall 
35 years ago with low back difficulties thereafter.  The 
Veteran complained of intermittent numbness in the legs, more 
so on the left, with medications taken for pain.  An MRI in 
September 2000 revealed lumbar spinal stenosis at multiple 
levels.  A September 2000 EMG of the lower extremities 
revealed left L5 and S1 radiculopathy.  

In his submitted claim in January 2004, the Veteran asserted 
that he had a back condition since service, but failed to 
address its nature or extent, and did not mention radicular 
symptoms.  

Upon a VA examination in December 2004 for compensation 
purposes, a history of laminectomy was noted which reportedly 
resolved lower extremity weakness in both legs, though low 
back pain returned.  The Veteran complained of daily 
recurring pain which was dull but very severe, lasting 30 to 
40 minutes, precipitated by forward bending and relieved with 
hot compresses and medication.  He also reported some 
limitation of walking and bending upon flare-ups.  He further 
reported having some pain in the legs with prolonged walking, 
more so on the left.  He reported having particular 
difficulty with daily activities requiring bending, such as 
putting on shoes and socks.  

Upon the December 2004 examination, the examiner found 
tenderness along the paravertebral muscles but no spasm.  
Range of motion was zero to 70 degrees forward flexion, zero 
to 10 degrees backward extension, zero to 15 degrees 
bilateral flexion, and zero to 20 degrees bilateral lateral 
rotation.  The examiner noted that pain began 50 degrees 
flexion and at five degrees extension, and that repeated 
motion limited flexion to 50 degrees due to pain.  The 
examiner estimated that flare-ups probably resulted in a 30 
percent limitation of motion due to pain, and that both 
repetitive motion and flare-ups likely caused moderate to 
severe limitation of functioning.  While the examiner found 
no obvious lower extremity atrophy, there was reduced 
strength in the left thigh at 3/5 compared to the right, with 
deep tendon reflexes on the left also reduced compared to the 
right.  Straight leg raising was positive on the left but 
negative on the right.  

The December 2004 examiner diagnosed residuals post 
laminectomy at L3, L4, and L5, with chronic low back strain 
and severe degenerative changes in the lumbar spine, 
limitation of motion, and radiculopathy.  

In a June 2005 submitted statement the Veteran explained that 
he had been issued a walker for his low back that had been 
very helpful with his mobility, and also because it had a 
seat which he used when his legs grew weak.  He added that he 
had still fallen numerous times, with bruising, but that the 
prescribed walker had nonetheless proved helpful.  

In a July 2005 VA Form 9 the Veteran informed that he had 
constant 'discomfort' in his back together with weakness in 
his legs, which had resulted in several falls.  He added that 
he took Darvocet "almost daily at frequent intervals." 

A November 2005 MRI of the lumbar spine showed degenerative 
disk disease and stenosis at multiple segments.  
Specifically, disk bulge was present at all levels from L1 to 
S1; mild central canal stenosis and moderate osteoarthritis 
were present at L2-L3; mild bilateral foraminal stenosis and 
mild central stenosis were present at L3-L4; moderate to 
severe bilateral foraminal stenosis and moderate central 
canal stenosis were present at L4-L5; and severe right and 
moderate left foraminal stenosis were present at L5-S1.  

In a VA Form 9 submitted in December 2005 the Veteran 
contended that he spent most of his time in bed, with ability 
to tolerate being up out of bed intermittently from three to 
six hours daily.  He contended that he could stand for 
approximately 15 minutes at a time, and that he used a cane 
and a back support for extended periods, with walking 
requiring a cane and manifested by an uneven gait.
 
A December 2005 private evaluation for complaints of back 
pain radiating to the lower extremities found limited 
movement of the back with tenderness to palpation, and deep 
tendon reflexes and sensation diminished in the lower 
extremities.  The examiner observed x-rays showing severe 
spondylitic changes at multiple lumbar levels with bilateral 
nerve impingement, and diagnosed lumbosacral spondylosis with 
myelopathy.  Treatment with Lyrica was begun in December 
2005.  A follow-up treatment in January 2006 noted that the 
Veteran had 90 percent improvement in symptoms with 
prescribed Lyrica, which was judged successful in treating 
assessed chronic low back pain syndrome.  However, the 
examiner nonetheless noted that the Veteran was retired and 
disabled.  Movement of the lumbar spine was still painful in 
flexion, extension, and lateral rotation.  Mildly diminished 
strength was still present in the lower extremities.  
Straight leg raising was positive with radicular symptoms at 
30 degrees, but this was noted to be mild compared to prior 
treatments.  Continued diagnoses were lower back pain 
syndrome, lumbar radiculopathy, and lumbar stenosis.  The 
Veteran was judged not to be a candidate for surgery, with 
comorbidities noted including hypertension, coronary artery 
disease, diabetes mellitus, history of myocardial infarction, 
history of lung cancer, and senile dementia.  

At his May 2006 hearing, the Veteran testified that he had 
episodes of radiating pain down the legs, and when this 
occurs he cannot control his legs and falls down suddenly or 
cannot walk.  He added that he used a cane and explained that 
he needed his cane and walker.  He added that the radiating 
pain was down both legs.  Also at the hearing, his wife 
testified that she would push him to get up and do things so 
that he did not become bedridden.  The Veteran added that he 
had tingling in his legs, but that when he loses control of 
his legs he has no feeling in them.  The Veteran testified 
that his back pain was his most severe problem with his low 
back.  

Upon January 2007 VA examination of the Veteran's back for 
compensation purposes, the Veteran reported that over the 
years his back had grown much worse, with daily pain all day 
in the low back for the past two to three years, and as well 
as pain in the lower back 'at night or during the night.'  He 
further complained of pain increasing with walking 40 or 50 
feet, and pain with very minimal prolonged standing.  He also 
complained of both muscle spasms and stiffness of the entire 
lower back.   He complained of pain radiating from the lower 
back down to the right lower extremity, with tingling and 
numbness of the right lower extremity.  Pain also increased 
with cold or damp weather.  He denied bowel or bladder 
incontinence.  While the Veteran has been retired since 1992, 
he reported that he had to miss work "many, many times" 
during his last year of employment due to severe low back 
pain, both on doctor's orders (approximately half the time) 
and because he had to remain home due to low back pain, 
though he could not state how many days he missed.  He 
reported that currently his low back pain interfered with 
activities of daily living, and that he also had daily lack 
of endurance and chronic fatigue due to his low back pain.  

The Veteran reported at the examination that his current low 
back pain was a moderately severe 7 or 8 out of 10, but that 
at least once per week he had a severe episode of low back 
pain with 10 out of 10 pain.  Current medications included 
Darvocet-N taken every four hours, Lyrica taken three times 
daily, Sonata taken at bedtime to aid with sleep, and an 
analgesic ointment applied to his low back every night by his 
wife.  The examiner noted that both a cane and a walker had 
been prescribed both by his VA and his private physician, for 
safe ambulation.  However, neither a brace nor a TENS unit 
had been prescribed.  The Veteran's wife, a nurse, performed 
physical therapy with him daily as prescribed by his VA 
physician.   

Upon the January 2007 examination, the Veteran had active 
range of motion of the lumbar spine to 65 degrees flexion, 
five degrees extension, 10 degrees right lateral flexion, 
eight degrees left lateral flexion, 12 degrees right 
rotation, and 10 degrees left rotation.  The Veteran had pain 
at 65 degrees flexion, and five degrees extension.  Upon 
three times repeated motion, pain-associated fatigability 
caused decreased range of motion to 40 degrees flexion, one 
degree extension, four degrees right lateral flexion, three 
degrees left lateral flexion, two degrees right rotation, and 
one degree left rotation.  

The examiner estimated that on flare-ups motion was halved, 
and therefore limited to 30 degrees flexion, three degrees 
extension, five degrees right lateral flexion, four degrees 
left lateral flexion, six degrees right rotation, and five 
degrees left rotation.  The examiner also found moderately 
severe paravertebral muscle spasms involving the entire 
lumbar spine.  While deep tendon reflexes were brisk and 
sensation was present in the right lower extremity, 
neurological abnormality was present, with straight leg 
raising positive on the right at five degrees leg elevation.  
Objective signs of fatiguability of the entire lumbar spine 
were also present.  The examiner concluded that lumbar pain 
had moderately severe functional impact on the Veteran, which 
was a greater impact than the lack of endurance and chronic 
fatigue which were also present.  

The January 2007 VA examiner also found an antalgic gait due 
to recurrent low back pain and sciatic radiculopathy to the 
right lower extremity.  X-rays showed advanced degenerative 
changes in each lumbar joint; mild spinal canal stenosis at 
L1-L2, L2-L3, and L3-L4; moderate spinal canal stenosis at 
L4-L5, and spondylolisthesis at L4-L5; as well as disk bulge 
from L1 to S1.  

Upon VA orthopedic and neurological examination of the 
Veteran's low back disorder for compensation purposes in 
January 2009, the Veteran reported having fatigue, decreased 
motion, stiffness, weakness, spasm, and pain associated with 
his low back disorder.  He further complained that he had 
falls due to his low back, including four in the past year.  
He explained that pain starts in the lower back and radiates 
to both lower legs, so that he has to sit down before he 
falls down, and must then rest.  During these instances he 
can arise again himself, but will later rest for about an 
hour.  He described the pain as a toothache-type pain that 
throbs at times, but otherwise was constant, present daily, 
and of moderate intensity.  He further explained that the 
pain radiated to the lower legs and caused him to feel tired 
and have to rest, as well as causing him to have to sit down 
or fall.  

Also at the January 2009 examination, the Veteran explained 
that he had weekly flare-ups of pain that were very severe 
and lasted hours.  He added that he was also very sore in the 
morning, and his wife had to get him up.  Pain was alleviated 
with stretching exercises that his wife helped him perform.  
He added that if he sat too long his wife had to help him get 
up.  He reported that he had good and bad days, with his wife 
having to force him to get up so that he does not get too 
stiff.  He elaborated that he became too stiff every few 
days.  In addition, he could not sit and watch television or 
read, but had to lie down, though he did sit up to eat.  He 
reported trying to move as much as possible, but that bending 
too much caused him pain, and bending once per day was his 
limit.  He used a cane for walking, but still could only walk 
a few yards.  He wife walked behind him with a walker so that 
he could sit down using the walker going anywhere (the walker 
had a seat).  He reported being able to walk or stand for 
only five minutes.  Treatment consisted of using a TENS unit, 
heat, or ice, Therma care, Tylenol, and Lyrica.  He reported 
also being aided in the past with pain management and water 
therapy.  However, he reported that use of hydrocodone, as 
well as Darvocet and Motrin, had made him too lethargic.  He 
said he did take Tylenol P.M. at night.  
  
The January 2009 VA examiner observed that the Veteran had 
lumbar flattening, scoliosis, bilateral low back muscle 
spasms, bilateral guarding, pain with motion, tenderness, and 
bilateral weakness.  The examiner also observed atrophy and 
decreased muscle strength in the lower extremities more so on 
the right.  There was no bowel or bladder incontinence.  
Active range of motion of the lumbosacral spine was to 60 
degrees flexion, five degrees extension, and 15 degrees 
flexion and rotation bilaterally, though with observable pain 
with motion.  Repetitive motion produced reduced range of 
motion to 30 degrees flexion, five degrees extension, and 
five degrees flexion and rotation bilaterally.  The examiner 
observed that the Veteran's lumbosacral spine motion was 
primarily limited by pain.  X-rays were noted to show 
documented advanced degenerative spondylosis and arthritic 
change, and MRI in January 2009 was noted to show documented 
multiple level disc protrusions and spinal stenoses at levels 
L1 through S1, with moderately severe central canal stenosis 
and foraminal stenosis bilaterally.  The examiner further 
concluded that the Veteran's low back disability resulted in 
severe impairments on daily functioning, including severe 
impairment in performing chores, shopping, exercise, bathing, 
dressing, using the toilet, and grooming; prevention of 
travel, recreation, sports, and lifting any heavy objects; as 
well as mild impairment in eating.  The examiner noted that 
the Veteran also required having someone around him to pick 
him up when he falls.  

Other treatment and evaluation records, both VA and private, 
over the rating period are reasonably consistent with 
findings upon the above-detailed treatments and evaluations.  

The Board concludes that the current severity of the 
Veteran's low back disorder, as documented in the January 
2009 VA examination report, is of such a level as to 
effectively preclude nearly all productive functioning.  The 
Board accordingly concludes that, effective from the January 
22, 2009, date of that VA examination, a 100 percent 
disability rating is warranted for the Veteran's low back 
disorder, as equivalent to unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235.  In 
addition, the Board concludes that the prior VA and private 
evaluations show, while not quite so severe a disability 
picture, still a picture of ongoing severe debilitation due 
to chronic ongoing pain in the low back with radiation, 
limitation of motion to a severe degree, fatiguability to a 
severe degree, and a considerable fatiguability associated 
with both pain affecting functioning as well as significant 
medication prescribed to limit pain symptoms, such that loss 
of productive functioning over the entire rating period 
beginning from the Veteran's submission of his second VA Form 
9 (and thus not a true "VA Form 9" serving as a substantive 
appeal under 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b)), submitted on December 13, 2005, wherein the 
Veteran noted that his low back disorder and associated 
radiculopathy substantially confined him to his bed most of 
the day, with otherwise very limited activities.  Beginning 
with his complaints in that submission and as supported by 
subsequent reasonably contemporaneous medical records, the 
Veteran's low back disorder had noticeably increased in 
severity so as to preclude most activities of daily living 
beyond a very limited degree.  

While the Board notes the December 2005 private evaluation 
notation that treatment with Lyrica had alleviated 90 percent 
of symptoms, it appears from that record that the alleviated 
symptoms were those of his chronic low back pain syndrome, 
without consideration of the broader functional impairments 
associated with the Veteran's low back disorder.  The 
Veteran's combined disability due to his low back disorder as 
reflected in May 2006 hearing testimony and upon subsequent 
examinations, inform of significant ongoing pain, weakness, 
fatigue, stiffness, radiculopathy, and impairment in 
movement, notwithstanding the Veteran's perspective as 
expressed at that hearing that his pain was his most 
significant symptom.  

As the Veteran noted at his January 2009 VA examination, past 
multiple-drug pain management had been helpful in alleviating 
pain, but had made him too lethargic.  With full 
consideration of the doctrine of resolving any reasonable 
doubt in favor of the Veteran, the Board cannot conclude that 
the already present level of impairment in addition to his 
pain, due to weakness, limited motion, stiffness, and 
fatigue, when combined with significant medication-induced 
lethargy, would not produce a similarly essentially complete 
impairment in functioning.  This dysfunction is noted to have 
caused the Veteran to sharply curtail this medication regime, 
as noted in the January 2009 examination record, 
notwithstanding the resulting increase in pain-related 
symptoms.  The overall symptoms due to the Veteran's low back 
disorder, since the December 13, 2005, submission of the VA 
Form 9, is consistent with near-total impairment of 
productive functioning, with functioning exceedingly limited, 
even with the daily attentive physical assistance of his 
wife.  

The Board has thus arrived at a 100 percent rating based on 
the Veteran's low back disability and radicular symptoms 
including those resulting in pain and loss of functioning in 
the lower extremities.  Assignment of a separate rating for 
the Veteran's radiculopathy to the lower extremities, over 
and above the 100 percent rating granted herein for the 
Veteran's low back disability, would accordingly amount to 
impermissible pyramiding.  38 C.F.R. § 4.14.  The Board 
accordingly finds that the separate 40 percent and 20 percent 
evaluations assigned by the AMC in March 2009 for the 
Veteran's sciatic radiculopathy into the right lower 
extremity, and for degenerative changes and spondylosis of 
the lumbar spine, respectively, are effectively subsumed in 
the 100 percent rating assigned herein for the Veteran's low 
back disorder beginning effective December 13, 2005.  Thus, 
consideration of a separate, higher disability rating either 
for right lower extremity radiculopathy or for degenerative 
changes and spondylosis of the lumbar spine is not warranted.  
38 C.F.R. § 4.14.  

Thus, there remains the question of the appropriate rating 
for the interval from the January 14, 2004, date of service 
connection for low back disorder, through December 12, 2005. 

For that initial period, the RO has assigned a 20 percent 
evaluation based on intervertebral disc syndrome, as 
equivalent to requiring bed rest prescribed by a physician 
for a period of at least two weeks but not four weeks over 
the prior 12 month interval.  38 C.F.R. §  4.71a, Diagnostic 
Code 5243.

The Board notes that the December 2004 VA examination's range 
of motion findings included finds that forward flexion of the 
thoracolumbar spine was limited to 50 degrees due to pain, 
and this alone would warrant a 20 percent evaluation based on 
limitation of forward flexion considering pain limiting 
motion.  38 C.F.R. § 4.71a, DCs 5235-5243.  Additional 
findings of flare-ups and repetitive motion further limiting 
functioning cause the overall limitation of low back function 
to more nearly approximate that of limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, 
warranting an increase to a 40 percent evaluation over the 
interval.  Id.  However, even considering the identified 
severe lumbar degenerative changes with pain on motion, lost 
strength, and fatigability, the Board finds that the 
preponderance of the evidence is against assignment of a 50 
percent rating based on disability equivalent to unfavorable 
ankylosis of the entire thoracolumbar spine, for this prior 
interval up to December 12, 2005.  Id.; DeLuca.  

The RO has assigned a 10 percent rating for right lower 
extremity radiculopathy based on mild, incomplete paralysis 
of the sciatic nerve beginning effective December 2, 2005.  
38 C.F.R. § 4.124a, DC 8520.  This basis for that rating is 
unclear, because medical records and testing in 2000 identify 
radiculopathy as affecting the left lower extremity, whereas 
subsequent records, including in December 2005, identify 
radiculopathy in both lower extremities.  The Board 
accordingly has expanded the radiculopathy rating to 
encompass both lower extremities.  

The next higher, 20 percent evaluation is not warranted in 
the absence of moderate incomplete sciatic nerve paralysis.  
The Veteran reported some limitation of walking and some pain 
in the legs with prolonged walking upon December 2004 VA 
examination.  Other contemporaneous private treatment records 
have shown radiculopathy and some mild pain-associated 
impairment in the left or both lower extremities.  The Board 
concludes that this level of impairment, as supported by 
objective examination findings as well as lay complaints, 
most closely approximates mild and not moderate incomplete 
sciatic radiculopathy.  The December 2004 VA examiner found 
no obvious atrophy and only some reduced lower extremity 
strength, again more compatible with mild than moderate 
incomplete sciatic radiculopathy.  This conclusion is further 
supported by the findings upon November 2005 MRI, which were 
generally of mild and not moderate central canal stenosis at 
various levels.  

The Board concludes that the preponderance of the evidence 
favors a 10 percent evaluation, but no more, for the rating 
interval from January 14, 2004, through December 12, 2005, 
for lower extremity radiculopathy as a rating distinct from 
the 40 percent low back disability rating assigned herein for 
that prior rating interval.  Accordingly, we find the 
evidence preponderates against assignment of a higher 
disability rating than the 10 percent assigned for lower 
extremity radiculopathy for the interval from January 14, 
2004, date of service connection for low back disorder, 
through December 12, 2005, but does favor a grant of a 10 
percent evaluation for this radiculopathy beginning effective 
January 14, 2004, and not effective from the December 2, 
2005, as had been assigned by the RO.  Hence for that 
interval from January 14, 2004, through December 1, 2005, the 
Board herein grants an increased evaluation to 10 percent for 
the radiculopathy associated with the Veteran's low back 
disorder, under DCs 5235-5243.  

The Board finds that for this initial period the weight of 
the evidence is against the Veteran having disability 
equivalent to requiring bedrest prescribed by a physician for 
a total of one week over a prior twelve months, 
notwithstanding the Veteran's reports of lower extremity 
weakness and falls.  Hence, the Board finds that the 
preponderance of the evidence is against assigning a 
disability rating based on weeks of incapacitating episodes 
requiring bed rest for the prior rating interval ending 
December 12, 2005.  38 C.F.R. § 4.71a, DC 5243.  

The Board has reviewed the entire record and finds that the 
ratings assigned by virtue of this decision for the Veteran's 
low back disorder with radiculopathy reflect the most 
disabling these disorders have been since the January 14, 
2004, date of receipt of claim for service connection, which 
is the beginning of the initial rating period.  Thus, the 
Board concludes that further staged ratings for these 
disorders are not warranted.  See Fenderson, supra.  Because 
the preponderance of the evidence is against entitlement to 
still higher disability ratings for low back disorder and 
associated radiculopathy than those assigned by virtue of 
this decision (with the possible exception of a rating based 
on TDIU, which is the subject of remand, below), the benefit 
of the doubt doctrine does not apply to that extent. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the Veteran's low back disorder and 
lower extremity radiculopathy are appropriately compensated 
based on the Rating Schedule, and special circumstances are 
not presented in this case to indicate that referral for 
extraschedular consideration for the Veteran's low back 
disorder or radiculopathy may be warranted.  38 C.F.R. 
§ 3.321(b).  

IV.  Initial Rating for Bilateral Hearing Loss

Service connection currently is in effect for bilateral 
hearing loss, evaluated as zero percent disabling (non-
compensable) under the provisions of 38 C.F.R. § 4.85, 
DC 6100.  Under that code, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz (Hz).  To evaluate the degree of disability for 
bilateral defective hearing, the Rating Schedule establishes 
11 auditory acuity levels, designated from Level I for 
essential normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85, Tables VI and VIA.

Evaluation of hearing impairment is dependent upon mechanical 
application of specific tables delineated in the rating 
criteria under 38 C.F.R. §§ 4.85, 4.86.  Under 38 C.F.R. § 
4.85, Table VI (Numeric Designation of Hearing Impairment 
Based on Pure tone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the pure tone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and pure tone average intersect. 38 C.F.R. § 4.85(b).  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hz, divided by 4. 
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000 and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poorer hearing. When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I. 38 C.F.R. §§ 
3.383, 4.85(f). The percentage evaluation is located at the 
point where the row and column intersect. 38 C.F.R. § 
4.85(e).

The Veteran has been assigned a 40 percent disability rating 
for bilateral hearing loss effective from the January 14, 
2004, date of grant of service connection for bilateral 
hearing loss, which was the beginning of the appeal period.  
He contends that a still higher initial rating is warranted.  

A private audiometric evaluation from the Sandia Hearing 
Center conducted in November 2004 is contained within the 
claims file.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
30
50
60
65
65
65
LEFT
85
95
80
85
90
87.5

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 40 percent in the left ear.

Upon VA hearing loss examination for compensation purposes in 
January 2005, the examiner opined that the Veteran had mixed 
hearing loss related to service, with central perforation of 
the left tympanic membrane.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
40
50
65
65
70
63
LEFT
85
95
85
90
100
93

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 36 percent in the left ear.

Upon official audiometric examination for compensation 
purposes in November 2005, the Veteran reported difficulty 
hearing in all environments without a hearing aid.  However, 
he reported that he was refitted with a hearing aid six 
months ago, and that this was beneficial.  The examiner noted 
that the claims file was not available for review.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
30
50
60
60
70
60
LEFT
85
85
85
80
95
86

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  
The examiner assessed mild to moderately severe sensorineural 
hearing loss in the right ear with excellent speech 
recognition ability; and severe to profound mixed hearing 
loss in the left ear including due to old perforation of the 
tympanic membrane, with good speech recognition ability. 

Upon official audiology examination for compensation purposes 
in May 2007, the claims file was reviewed.  The examiner 
noted that the Veteran's hearing acuity was not consistent 
from one test to another, possibly due to the conductive 
component of the Veteran's hearing loss.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
45
65
70
70
75
70
LEFT
80
95
90
100
90
94

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 60 percent in the left ear.  
The examiner assessed mild to moderately severe sensorineural 
hearing loss in the right ear, and severe to profound mixed 
hearing loss in the left ear.  Speech recognition was noted 
to be good in the right ear and poor in the left.  

Upon VA audiology examination for compensation purposes in 
January 2009, the Veteran's history was reviewed.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
45
60
65
65
75
66
LEFT
85
85
80
85
95
86

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 76 percent in the left ear.

The January 2009 audiologist noted the Veteran's left 
tympanic membrane perforation.  The examiner assessed 
moderate to severe sensorineural hearing loss in the right 
ear and severe to profound mixed hearing loss in the left 
ear.  

In this case, the Veteran's left ear hearing loss 
consistently meets the 38 C.F.R. § 4.86(a) exception criteria 
to allow for application of either Table VI or Table VI(a), 
whichever yields a higher Roman numeral.  The Veteran's right 
ear hearing loss meets the 38 C.F.R. § 4.86(a) criteria for 
audiology examinations in May 2007 and January 2009.  

The November 2005 audiology examination was not based on 
review of the claims file, and may thereby be discounted in 
this case, particularly where, as here, more favorable 
examinations for the Veteran were obtained which were 
informed by review of the claims file.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Appropriately applying the audiometric findings to the 
applicable hearing charts, the Veteran had level IV hearing 
loss in the right ear and level X hearing loss in the left 
ear in January 2005, resulting in a 30 percent disability 
evaluation; he had level VI hearing loss in the right ear and 
level IX hearing loss in the left ear in May 2007, resulting 
in a 40 percent disability evaluation; and he had level V 
hearing loss in the right ear and level VIII hearing loss in 
the left ear in January 2009, resulting in a 30 percent 
disability evaluation.  Findings at the November 2004 private 
audiometric evaluation were notably quite consistent with 
those upon the January 2005 VA examination.

The Veteran has already been assigned a 40 percent evaluation 
for his bilateral hearing loss for the entire rating period, 
which meets or exceeds the applicable rating for his tested 
level of hearing impairment over the entire rating period.  
Hence, the preponderance of the evidence is against 
assignment of a still higher initial evaluation for any 
interval over the rating period beginning with the grant of 
service connection, and neither an increased rating nor 
staged ratings are warranted.  38 C.F.R. §§ 4.85, 4.86; 
Fenderson, 12 Vet. App 119 (1999).  The preponderance of the 
evidence is against the claim, and, therefore, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.

The Board finds that the Veteran's hearing loss disability is 
appropriately compensated based on the Rating Schedule, and 
special circumstances are not presented in this case to 
indicate that referral for extraschedular consideration for 
the Veteran's bilateral hearing loss may be warranted.  
38 C.F.R. § 3.321(b).  Frequent hospitalization has not been 
shown, the Veteran is retired, and he does not contend that 
his inability to work is due to service-connected disability.  
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does 
not indicate that application of the regular schedular 
standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.


V.  TDIU Consideration

Disability rating determinations herein for the rating 
interval from January 14, 2004, through December 12, 2005, 
are subject to consideration of a total disability rating 
based on unemployability due to service-connected 
disabilities (TDIU), which is the subject of remand, below.  
38 C.F.R. § 4.16(a).  


ORDER

An initial rating greater than the 20 percent assigned is 
denied for a low back disorder for the rating interval from 
January 14, 2004, through December 12, 2005. 

An initial rating of 100 percent is granted for a low back 
disorder effective December 13, 2005, subject to the law and 
regulations governing the payment of monetary awards. 

An initial rating of 10 percent for lower extremity 
radiculopathy for the rating interval from December 13, 2005, 
through January 7, 2009; an initial rating of 40 percent for 
lower extremity radiculopathy for the rating interval 
beginning January 8, 2009; and an initial rating of 20 
percent for low back disorder for the rating interval from 
December 13, 2005, are all subsumed in the assigned 100 
percent initial disability rating assigned for low back 
disorder effective from December 13, 2005.

An initial rating of 10 percent is granted for lower 
extremity radiculopathy for the rating interval from January 
14, 2004, through December 1, 2005, subject to the law and 
regulations governing the payment of monetary awards. 

An initial rating greater than 10 percent is denied for lower 
extremity radiculopathy for the rating interval from December 
2, 2005, through December 13, 2005.  

An initial rating greater than the 40 percent assigned is 
denied for bilateral hearing loss for the rating interval 
beginning January 14, 2004.  



REMAND

The Board must consider a total disability rating based on 
unemployability including due to the Veteran's service-
connected low back disorder, on an schedular basis, because 
this was reasonably raised by the January 2007 VA examination 
noting significant interference with work during his last 
year of employment in 1992, and increased, rather than 
decreased, disability since that time.  This was also raised 
by an August 2005 letter from the Veteran's former employer, 
informing that he had been employed at a museum performing 
administrative, docent, and security duties, until he quit in 
January 2004 for health reasons.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) (TDIU raised where veteran 
requests higher rating and submits evidence of 
unemployability).  

Under 38 C.F.R. § 4.16(a), the Veteran's service-connected 
disabilities meet the combined rating criteria for 
consideration of TDIU on a schedular basis effective from 
January 14, 2004, in part based on the assignment herein of a 
40 percent disability rating for the Veteran's low back 
disorder with degenerative changes and spondylosis.  However, 
TDIU need only be considered up to December 12, 2005, prior 
to the effective date of assignment herein of a 100 percent 
schedular rating for the Veteran's low back disorder.  
38 C.F.R. § 4.16(a). 

In part because the criteria for TDIU on a schedular basis 
were not met for the period beginning January 14, 2004, until 
the grant herein of a 40 percent evaluation for the Veteran's 
low back disorder effective from January 14, 2004, TDIU on a 
schedular basis has yet to be considered by the RO for that 
rating interval prior to December 13, 2005.  An adverse 
finding by the Board on matters not considered by the RO 
based on statutes, regulations or analyses which were not 
considered by the RO raise an issue concerning whether the 
appellant's procedural rights to notice, to a hearing, and to 
submit evidence have been abridged.   Bernard v. Brown, 4 
Vet. App. 384 (1993).  Remand for RO review is accordingly 
required in this case.  


The Veteran is also service connected for tinnitus, rated 10 
percent disabling also since January 14, 2004, and chronic 
prostatitis, rated zero percent disabling since March 1978.  
Upon remand, the RO must necessarily consider in the first 
instance entitlement to TDIU on a schedular basis for the 
rating interval between January 14, 2004, and December 12, 
2005, based on all the Veteran's service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VCAA letter 
addressing entitlement to TDIU for the rating 
interval from January 14, 2004, through 
December 12, 2005.  

2.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to all his 
service-connected disabilities, to inform 
consideration of TDIU.  All records and 
responses received should be associated with 
the claims file, and any indicated development 
undertaken.  

3.  Thereafter, adjudicate the issue of 
entitlement to TDIU for the rating interval 
from January 14, 2004, through December 13, 
2005.  Consider staged ratings, as 
appropriate, pursuant to Fenderson v. West, 
12 Vet. App 119 (1999).  If the benefit sought 
asto the remanded claim is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with an SSOC 
and afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


